Citation Nr: 1104506	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left hip 
arthritis prior to April 25, 2005.

2.  Entitlement to a rating in excess of 30 percent for slipped 
capital femora epiphysis of the left hip with traumatic arthritis 
from April 25, 2005.

3.  Entitlement to a rating in excess of 10 percent for acid 
reflux disease.

4.  Entitlement to service connection for slipped capital femoral 
epiphysis of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1948 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and August 2006 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

A Travel Board hearing was held in August 2009 with the Veteran 
in Montgomery Alabama, before the undersigned Acting Veterans Law 
Judge, who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering 
the determination in this case.  A transcript of the hearing 
testimony is in the claims file.

Subsequent to that hearing, the matter was remanded for 
additional development in September 2009.  That development has 
been completed, and the case is once again before the Board for 
appellate review.

The Board notes that the Veteran previously sought service 
connection for slipped capital femoral epiphysis of the bilateral 
hips.  In a November 2010 rating decision, the RO granted service 
connection for slipped capital femoral epiphysis of the left hip 
and assigned a 30 percent rating, effective April 25, 2005.  This 
rating replaced the Veteran's previous 20 percent rating for left 
hip arthritis, and represents a full grant of the benefits sought 
with respect to the left hip.  Therefore, the Board has 
recharacterized the issues on appeal as listed above, including 
the issue of service connection for slipped capital femoral 
epiphysis of the right hip.


FINDINGS OF FACT

1.  Prior to April 25, 2005, the Veteran's left hip disability 
was manifested by flexion greater than 20 degrees, with no 
ankylosis or impairment of the femur.

2.  From April 25, 2005, the Veteran's left hip disability was 
manifested by flexion greater than 10 degrees, with no ankylosis 
or impairment of the femur.

3.  The Veteran does not have a current right hip disability.


CONCLUSIONS OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in April 2004 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

An additional letter dated March 2006 informed the Veteran of the 
criteria for establishing an effective date and disability 
rating.  Here, the duty to notify was not satisfied prior to the 
initial decision on the Veteran's claims by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), is sufficient 
to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of the March 2006 letter that 
addressed the criteria for establishing a disability rating and 
effective date.  Although the notice letter was not sent before 
the initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond, but 
the claim was then readjudicated by way of an SSOC in November 
2010, after the notice was provided.  For these reasons, it is 
not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals for 
Veterans Claims (Court) to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate that, 
despite the error, the adjudication was nevertheless essentially 
fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Therefore, although such notice was not 
provided to the Veteran, there is no prejudice.

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination reports, 
lay statements, and hearing transcript have been associated with 
the claims file.  The Board specifically notes that the Veteran 
was afforded VA examinations with respect to his disabilities.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disabilities at issue; document 
and consider the relevant medical facts and principles; record 
the relevant findings for rating the Veteran's hip condition and 
acid reflux disorder; and provide an opinion as to the etiology 
of the Veteran's right hip condition.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

1.  Left Hip Arthritis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities. 38 C.F.R. 
§ 4.45. Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable rating 
for the joint. 38 C.F.R. § 4.59.

The normal range of motion for the hip is from 0 degrees 
extension to 125 degrees flexion and from 0 to 45 degrees 
abduction.  38 C.F.R. § 4.71, Plate II.

Prior to April 25, 2005, the Veteran's left hip condition was 
rated as 20 percent disabiling under Diagnostic Code 5299-5010.   
See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part and 
"99").  The Board notes that a 20 percent disability rating is 
the maximum rating available under Diagnostic Code 5010.  See 
38 C.F.R. § 4.71a.

From April 25, 2005, the Veteran's left hip condition was rated 
as 30 percent disabiling under Diagnostic Code 5255.

There are several Diagnostic Codes that are relevant to rating 
the Veteran's left hip disability. 

Diagnostic Code 5252 addresses limitation of flexion of the 
thigh.  A 30 percent rating requires flexion limited to 20 
degrees.  The maximum rating of 40 percent is reserved for when 
flexion is limited to 10 degrees.  Id.

Under Diagnostic Code 5255 for impairment of the femur, a rating 
of 30 percent is assigned for malunion with marked knee or hip 
disability.  A rating of 60 percent is assigned for fracture of 
the surgical neck with false joint, or for fracture of the shaft 
or the anatomical neck with nonunion but without loose motion and 
with weight bearing preserved with aid of a brace.  A rating of 
80 percent is assigned for fracture of the shaft or anatomical 
neck with nonunion with loose motion (spiral or oblique 
fracture).

Diagnostic Codes 5251 and 5253 also address impairment of the hip 
and thigh.  However, the maximum ratings available do not exceed 
the 20 percent rating on appeal.  Therefore, the Veteran would 
not benefit from a rating under these Diagnostic Codes.

The Board also notes that Diagnostic Code 5250 addresses 
ankylosis of the hip.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  In this 
case, the evidence does not reflect a finding of ankylosis, 
therefore a rating under this Diagnostic Code is not warranted.

a.  Rating Prior to April 25, 2005

Private records dated February 2004 show the Veteran sought 
treatment for his left hip condition.  He denied any radicular 
symptoms, but had pain over the greater trochanter extending into 
the joint.  On examination, the Veteran ambulated with a cane, 
and favored the left hip when ambulating.  The treating physician 
noted limited and painful range of motion of the left hip, 
particularly with internal and external rotation.  Specific range 
of motion measurements were not recorded.  Strength in the lower 
extremities was 5/5, and deep tendon reflexes were 1+ and 
symmetrical.

The Veteran was afforded a VA examination in April 2004.  He 
reported constant pain in his left hip, made worse with use.  He 
could walk no more than 100 feet, and could not stand in one 
position for more than 15 minutes.  He avoided stairs completely.  
He experienced pain, weakness, giving way, fatigability, and lack 
of endurance.  He had flare-ups once per week, usually lasting 
about 12 hours.  He treated his condition with Tylenol.  On 
examination, the Veteran ambulated with a cane, and he favored 
his left lower extremity.  He had some difficulty getting on and 
off the examination table.  Left hip flexion was 95 degrees, and 
extension was 15 degrees.  Adduction was 10 degrees, abduction 
was 25 degrees, internal rotation was 25 degrees, and external 
rotation was 30 degrees.  There was some pain evident on all 
vectors.  X-rays showed a deformity of the left femoral head and 
neck, as well as the left acetabulum.  Mild osteopenia was also 
present.  

During an additional examination in May 2004, flexion was 90 
degrees, extension was 10 degrees, abduction was zero degrees, 
external rotation was 15 degrees, and internal rotation was 10 
degrees.

X-rays dated October 2004 show a flattening of the left femoral 
head.  The left femur was intact.

Private records dated April 4, 2005 show left hip flexion of 80 
degrees and internal rotation of 0 degrees.  Motor strength was 
5/5 in the hip flexors, hip adductors, hip abductors, quadriceps, 
and hamstrings.  X-rays indicate evidence of a broadening of a 
deformity of the left femoral head.

Based on the evidence of record, a rating in excess 20 percent is 
not warranted during this period.  As noted above, a higher 30 
percent rating requires either flexion limited to 20 degrees, or 
malunion of the femur with marked knee or hip disability.  Prior 
to April 25, 2005, left hip flexion was no worse than 80 degrees.  
Although this finding did not specifically account for painful 
motion that was noted on earlier examinations, a finding of 80 
degrees of flexion does not correspond to a level of disability 
contemplated by the 30 percent rating, regardless of pain.

Moreover, the evidence does not reflect any impairment of the 
femur that would warrant a rating under Diagnostic Code 5255.  X-
rays clearly showed a femoral head deformity of the left hip, 
without any significant involvement of the femur.

b.  Rating From April 25, 2005

The Veteran underwent a VA examination in October 2008.  He 
reported daily intermittent pain in the left hip, described as 
moderate to severe and sharp.  He also reported giving way, 
stiffness, and weakness.  Pain was aggravated by prolonged 
sitting and standing, as well as vacuuming.  He could walk about 
120 feet, and stand for about 10 minutes.  He ambulated with a 
cane, and treated his condition with rest, Tramadol, and Tylenol.  
He experienced flare-ups about 7 or 8 times per month, easy 
lasting about a day.  There were no constitutional symptoms or 
incapacitating episodes of arthritis.  Flexion was 95 degrees and 
extension was 20 degrees.  Adduction was 15 degrees and abduction 
was 30 degrees.  Internal rotation was 15 degrees and external 
rotation was 30 degrees.  There was pain throughout the range of 
motion in all vectors.  Repetitive use did not cause and 
additional loss of motion.  There was no inflammatory arthritis 
or ankylosis.  With respect to daily activities, the examiner 
noted that there were mild effects on shopping; mild to moderate 
effects on chores, recreation, and traveling; severe effects on 
exercise; and the Veteran could not engage in sports.

The Veteran testified at a Travel Board hearing in August 2009.  
With respect to his current condition, the Veteran stated that he 
ambulated with a cane and took pain medication.  His doctors 
suggested that he undergo a hip replacement, but the Veteran 
refused.  Walking 200 feet or more exacerbated his condition, and 
he was unable to sleep on his back.

2.  Acid Reflux Disease

Under Diagnostic Code 7346, a 10 percent rating is assigned for a 
hiatal hernia with two or more of the symptoms for the 30 percent 
rating of less severity.  A 30 percent disability rating is 
assigned for a hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent disability 
rating, the highest schedular rating available, is assigned for a 
hiatal hernia with symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346.

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Private treatment records dated February 2004 indicate the 
Veteran had reflux which was "well-controlled."

VA treatment records dated April 2004 show the Veteran complained 
of severe acid reflux.  He had been wheezing for 3 to 4 weeks, 
and had dysphagia to solids and liquids on and off.

Additional records dated June 2004 stated the Veteran had severe 
acid reflux, with intermitten dysphagia to solids and liquids.  
After performing a barium swallow procedure, the conclusion was 
severe gastroesophageal reflux and esophageal dysmotility.

In his April 2005 notice of disagreement, the Veteran stated that 
he had to keep his head elevated 2 to 4 inches to keep the acid 
down.  He also described 2 instances in the past 4 months in 
which acid came up his throat and back down into his lungs, 
causing severe discomfort.  His medication was changed from 
Aciphex to Omeprazole.  Treatment records from April 2005 show 
the Veteran reported some improvement in his symptoms, though he 
still woke up coughing.  There was no significant weight gain or 
loss.  His Omeprazole dose was increased.

Records dated October 2005 indicate the Veteran's regurgitation 
had improved since his medication was increased.

The Veteran was afforded a VA examination in October 2008.  He 
reported experiencing regurgitation once or twice per month if 
the head of his bed was not raised.  He also had burning 
epigastric pains radiating into his throat once per week.  He 
denied any hemetemesis, vomiting, or melena.  He stated he had 
lost 36 pounds over the past 12 months, though the examination 
report noted no signs of significant weight loss or malnutrition.  
No dysphagia was reported.  The examiner indicated there were 
mild effects on recreation and mild to moderate effects on 
feeding.

The Veteran testified at a Travel Board hearing in August 2009.  
With respect to his acid reflux, he stated he took medication and 
ate only very bland food.  The head of his bed was raised 4 
inches.  He had experienced weight loss within the last year, and 
weighed 124 pounds by his own estimate.  

The Veteran underwent an additional VA examination in December 
2009.  The Veteran had limited his diet to soft foods, as he had 
difficulty eating solids.  He reported regurgitation of a foul 
tasting liquid into his throat about twice per week, and several 
times per week he had pyrosis.  He denied any hemetemesis, 
vomiting, or melena,.  He was currently being treated with 
Prilosec 40mg.  On examination, the Veteran weighed approximately 
130 pounds, and the examiner indicated there was no significant 
signs of weight loss or anemia.  The examiner also indicated that 
there were mild to moderate effects on the Veteran's recreational 
and feeding activities.

Based on the evidence of record, the Board finds that a 30 
percent disability rating is warranted for the Veteran's acid 
reflux disease.  Throughout the period on appeal, treatment 
records and examinations demonstrated persistently recurrent 
symptoms of dysphagia, pyrosis, and regurgitation, despite 
consistent treatment with medication.  While there is no evidence 
of substernal or arm or shoulder pain as contemplated in the 30 
percent rating, records also show that the Veteran weighed as 
much as 150 pounds in 2005, and had since fallen to 130 pounds, 
indicating weight loss.  The Veteran's overall disability picture 
indicates moderate impairment of health.

A higher 60 percent rating is not warranted in this case.  
Although the evidence of record includes diagnoses of "severe" 
reflux, these descriptions are not dispositive, as noted above.  
Moreover, while the Veteran has experienced weight loss, the 
evidence does not show other symptoms contemplated by the 60 
percent rating, including vomiting, hematemesis or melena, or 
moderate anemia.  The overall impairment of the Veteran's health 
does not rise to a level of severity warranting a 60 percent 
disability rating.  

3.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's left hip disorder 
and acid reflux disease with the established criteria found in 
the rating schedule for those disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disabilities.  Indeed, it does not 
appear from the record that he has been hospitalized at all for 
those disabilities.  There is no persuasive evidence in the 
record to indicate that these service-connected disabilities on 
appeal would cause any impairment with employment over and above 
that which is already contemplated in the assigned schedular 
rating.  The Board notes that during the VA examinations of 
record, the Veteran reported being retired from employment due to 
eligibility of age or work duration.  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.

C.  Service Connection


ORDER

A rating in excess of 30 percent for slipped capital femoral 
epiphysis of the left hip from April 25, 2005, is denied.

A 30 percent disability rating for acid reflux disease is 
granted, subject to the laws and benefits governing the award of 
monetary benefits.

Service connection for slipped capital femoral epiphysis of the 
right hip is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


